Exhibit 10.10

 

AMENDMENT

TO SUBSCRIPTION AGREEMENT

 

THIS AMENDMENT TO SUBSCRIPTION AGREEMENT (this “Amendment”) is dated as of
May 7, 2015 and is entered into by and among General Maritime Corporation
(“GenMar”), OCM Marine Holdings TP, L.P. (“Holdings”) and the shareholders
listed under the BlueMountain Heading on the signature pages hereto (the
“Shareholders”), and is made with reference to that certain Subscription
Agreement, dated as of November 1, 2012 by and among GenMar, Holdings and the
Shareholders (the “Subscription Agreement”). Capitalized terms used, but not
defined herein, shall have the meaning given in the Subscription Agreements.

 

RECITALS

 

WHEREAS, the parties to this Amendment (i) constitute the requisite parties to
the Subscription Agreement required to amend the Subscription Agreement and
(ii) desire to provide their written consent to amend and modify the
Subscription Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I. AMENDMENTS TO SUBSCRIPTION AGREEMENT

 

A.            Section 1.4 of the Subscription Agreement is hereby amended and
restated in its entirety as follows:

 

“Equity Documents. At the Closing, the Company, Holdings, each Purchaser and
each Purchaser Assignee, if any, shall each execute and deliver the
Shareholders’ Agreement, substantially in the form attached hereto as Exhibit B,
and the Company, Holdings, each Purchaser and each Purchaser Assignee, if any,
shall execute and deliver a joinder to the Registration Agreement, substantially
in the form attached hereto as Exhibit C (the “Joinder Agreement”).
Notwithstanding anything to the contrary in the Shareholders’ Agreement or the
Restated Charter, except in connection with an Approved Sale (as defined in the
Restated Charter), and except as otherwise consented to by the Company (a) from
the date hereof through the consummation of the first underwritten public
offering by the Company registered under the Securities Act after May 17, 2012
(the “IPO”), no Purchaser and no Purchaser Assignee shall, and each of their
respective transferees and any subsequent transferees shall not, directly or
indirectly, transfer, sell, assign or otherwise dispose of any interest in any
Company Shares to any Competitor and each transferee of any Company Shares
shall, concurrent with and as a condition precedent to, any transfer of Company
Shares, execute and deliver to the Company a joinder agreement to this
Section 1.4, and (b) at any time following the consummation of the IPO, no
Purchaser and no Purchaser Assignee shall,

 

--------------------------------------------------------------------------------


 

and each of their respective transferees and any subsequent transferees shall
not, directly or indirectly, transfer, sell, assign or otherwise dispose of any
interest in any Company Shares to any person known by Purchaser or Purchaser
Assignee, as the case may be, to be a Competitor.”

 

B.            Section 4.6 of the Subscription Agreement is hereby amended by
deleting the first paragraph thereof in its entirety and replacing it as
follows:

 

“Legends.              The Purchaser understands that the Company Shares and any
securities issued in respect of or exchange for the Company Shares, except as
otherwise consented to by the Company, may bear one or all of the following
legends:”

 

SECTION II. MISCELLANEOUS

 

A.    Reference to and Effect on the Subscription Agreement.

 

i.                  On and after the date hereof, each reference in the
Subscription Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Subscription Agreement shall mean and be a
reference to the Subscription Agreement as amended by this Amendment.

 

ii.               Except as specifically amended by this Amendment, the
Subscription Agreement shall remain in full force and effect and is hereby
ratified and confirmed.

 

B.            Consent. In addition to the other agreements set forth herein, by
entering into this Amendment, the Shareholder consents, including pursuant to
Section 8.10 of the Subscription Agreement, to any amendments, modifications or
waivers of or in respect of the Subscription Agreement set forth herein. Entry
by a person into this Amendment shall not be deemed to be an admission by any
person that the Shareholder’s consent was needed for the effectiveness of this
Amendment.

 

C.            Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

D.            Applicable Law, Miscellaneous. THIS AMENDMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.3 AND 8.11 OF THE SUBSCRIPTION AGREEMENT ARE
INCORPORATED BY REFERENCE HEREIN AND MADE A PART HEREOF, MUTATIS MUTANDIS.

 

E.             Counterparts. This Amendment may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, and all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment

 

2

--------------------------------------------------------------------------------


 

by facsimile or other electronic transmission (e.g., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

[Remainder of this page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of the date first set forth above.

 

 

COMPANY:

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

/s/ [Illegible]

 

Name:

 

 

Title:

 

 

[Signature Page to Amendment to Subscription Agreement]

 

--------------------------------------------------------------------------------


 

HOLDINGS:

 

 

 

OCM MARINE HOLDINGS TP, L.P.

 

 

 

By: OCM Marine GP CTB, Ltd.

 

Its: General Partner

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

 

 

By:

/s/ Amy Rice

 

Name:

Amy Rice

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Adam Pierce

 

Name:

Adam Pierce

 

Title:

Managing Director

 

 

[Signature Page to Amendment to Subscription Agreement]

 

--------------------------------------------------------------------------------


 

BLUEMOUNTAIN SHAREHOLDERS:

 

 

 

BLUEMOUNTAIN KICKING HORSE FUND L.P.

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

 

 

 

BLUEMOUNTAIN CREDIT OPPORTUNITIES MASTER FUND I L.P.

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

 

 

 

BLUEMOUNTAIN LONG/SHORT CREDIT AND DISTRESSED REFLECTION FUND,

 

A SUB-FUND OF AAI BLUEMOUNTAIN FUND PLC

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

 

 

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

 

 

 

BLUEMOUNTAIN CREDIT ALTERNATIVES MASTER FUND LP

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

[Signature Page to Amendment to Subscription Agreement]

 

--------------------------------------------------------------------------------


 

BLUEMOUNTAIN DISTRESSED MASTER FUND L.P.

 

By: Blue Mountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

 

 

 

BLUEMOUNTAIN LONG/SHORT CREDIT MASTER FUND L.P.

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

 

 

 

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

 

 

 

BLUEMOUNTAIN STRATEGIC CREDIT MASTER FUND L.P.

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

 

 

 

BLUEMOUNTAIN TIMBERLINE LTD.

 

By: BlueMountain Capital Management, LLC, its investment manager

 

 

 

 

 

 

 

By:

/s/ David M. O’Mara

 

Name:

David M. O’Mara

 

Title:

Assistant GC/VP

 

 

[Signature Page to Amendment to Subscription Agreement]

 

--------------------------------------------------------------------------------